DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on January 10, 2012 have been fully considered but they are not persuasive.
     With respect to applicant’s argument regarding to claim 1, applicant argues that the combination of Sawada’757, Ito’054 and Umezawa’135 does not teach “a determination unit configured to determine whether the color material information in a newly exchanged cartridge is chanced from color material information of a previously used cartridge; wherein the generation unit, in a case where the determination unit determines that the color material information in the newly exchanged cartridge is not changed from color material information of a previously used cartridge, does not generate the color conversion parameter, and in a case where the determination unit determines that the color material information in the newly exchanged cartridge is changed from color material information of a previously used cartridge, generates the color conversion parameter based on the color material information after the change.”  Examiner disagrees with applicant’s argument because Sawada’757 teaches a determination unit configured to determine whether the color material information in a newly exchanged cartridge is chanced from color material information of a previously used cartridge [as shown in Fig.7, at the beginning of the image printing processing, the installed ink cartridge is being detected in the step S101, the type of paper used in 
     With respect to applicant’s arguments regarding to claims 7 and 10, Examiner disagrees with applicant’s arguments for the same reason as discussed in claim 1 above.
Response to Amendment
The amendment to the claims received on January 10, 2012 has been entered.
The amendment of claims 1, 7 and 10 is acknowledged. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 5. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an obtaining unit”, “a determination unit”, “a generation unit”, “a color conversion unit” in claim 1 and “a storage unit” in claim 7. 
     Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “the obtaining unit” is read as the CPU 303 shown in Fig.3, “the determination unit” is read as the CPU 303 shown in Fig.3, “the generation unit” is read as the CPU 303 shown in Fig.3, “the color conversion unit” in claim 1 is read as the CPU 303 shown in Fig.3 and “the storage unit” is read as the Non-volatile memory 402 shown in Fig.3 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) Application/Control Number: 16/281,467 Page 4 Art Unit: 2674 

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sawada’757 (US 2009/0237757), and further in view of Ito’054 (JP 2004-220054) and 

Umezawa’135 (US 2006/0072135). 

     With respect to claim 1, Sawada’757 teaches an image forming apparatus (Fig.1, item 2) for which a color material cartridge (Fig.3, item 40) that contains color material [the ink cartridge (Fig.3, item 40) is inherent containing color material when the ink cartridge 40 is not empty] and has a storage unit (Fig.3, item 401), the image forming apparatus operable to form, based on an input image signal, a visible image according to color material on a print medium (Fig.5), the apparatus comprising:

     a determination unit configured to determine whether the color material information in a newly exchanged cartridge is chanced from color material information of a previously used cartridge [as shown in Fig.7, at the beginning of the image printing processing, the installed ink cartridge is being detected in the step S101, the type of paper used in printing is being detected the step S102 and the LUT is being determined if it has been recorded in the table database according to the detected ink cartridge and the detected type of paper (paragraph 78) and as shown in Fig.10, a new LUT is being generated and stored into the table databased when the LUT is being determined that it has not been recorded in the table database according to the detected ink cartridge and the detected type of paper (paragraph 79). Examiner views that all of the installed ink cartridges including the new installed ink cartridges are being detected in step S102 in Fig.7. Therefore, a determination unit is disclosed configured to determine whether the ink cartridge (the color material information) in a newly exchanged cartridge is chanced from color material information of a previously used cartridge so that the multifunction device is able to determine if a new LUT should be generated and stored while the type of paper used for printing has not been changed];

     a color conversion unit configured to convert the input image signal into a color signal for the color material by using the color conversion parameter (abstract), 
     wherein the generation unit, in a case where the determination unit determines that the color material information in the newly exchanged cartridge is not changed from color material information of a previously used cartridge, does not generate the color conversion parameter [as shown in Fig.7, at the beginning of the image printing processing, the installed ink cartridge is being detected in the step S101, the type of paper used in printing is being detected the step S102 and when a LUT is being determined that it has been recorded in the table database according to the detected ink cartridge and the detected type of paper, no new LUT would be generated (paragraphs 78-81).  Examiner views that when a LUT is being determined stored in the table databased, the installed ink cartridges including the new installed ink cartridges is considered not changed from the previous ink cartridge (the color material information)], and in a case where the determination unit determines that the color material information in the newly exchanged cartridge is changed from color material information of a previously used cartridge, generates the color conversion parameter based on the color material information after the change [as shown in Fig.7, at the beginning of the 
     Sawada’757 does not teach the color material cartridge has a storage unit can be attached/detached, wherein the color conversion parameter includes one or more CMYK values that correspond to each of three-dimension grid points that are determined by respective RGB color component values.
     Ito’054 teaches the storage unit can be attached/detached (paragraph 15).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawada’757 according to the teaching of Ito’054 to include the demountable memory in the cartridge for storing the cartridge information because this will allow the memory to be recycled to use in other cartridges. 

     Umezawa’135 teaches wherein the color conversion parameter includes one or more CMYK values that correspond to each of three-dimension grid points that are determined by respective RGB color component values (paragraph 60). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sawada’757 and Ito’054 according to the teaching of Umezawa’135 to generate the 3D LUT for converting the image data from RGB color space to CMYK color for printing because this will allow the image data to be printed more effectively.
     With respect to claim 3, which further limits claim 1, Sawada’757 teaches a processor (Fig.1, item 211) configured to execute a program, wherein the color material information is obtained together with a program for realizing a method of generating the color conversion parameter, and the generation unit is realized by executing the program by the processor [when a LUT associated with the detected Ink and the detected paper is not being recorded, a new LUT would be generated (Fig.7, step S101- S105). As a result, the CPU 211 is considered to execute a program, wherein the color material information is obtained together with a program for realizing a method of generating the color conversion parameter, and the generation unit is realized by executing the program by the processor in order to generate a new LUT]. 
claim 6, which further limits claim 1, Yamamoto’685 teaches wherein the color material includes color material of a plurality of colors, and the color material information includes color material information related to each of the plurality of colors (paragraph 3), and the generation unit generates the color conversion parameter from color material information of the plurality of colors (Fig.7, step S104). 
     With respect to claim 10, it is a method claim that claims how the image apparatus of claim 1 to generate color conversion parameter. Claim 10 is rejected for the same manner as described in the rejected claim 1. In addition, the reference has disclosed a printing system to delete the unwanted rule line data, the process (method) to delete the unwanted rule line data is inherent disclosed to be performed by a processor in the printing system when the printing system performs the operation to delete the unwanted rule line data. 
8. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada’757 (US 2009/0237757), Ito’054 (JP 2004-220054), Umezawa’135 (US 2006/0072135) and further in view of Gondek’801 (US 2017/0151801). 
     With respect to claim 2, which further limits claim 1, the combination of Sawada’757, Ito’054 and Umezawa’135 does not teach wherein the color material information includes information of a spectral reflectance of the color material or coordinate information in a predetermined color space of the color material.
Gondek’801 teaches wherein the color material information includes information of a spectral reflectance of the color material or coordinate information in a predetermined color space of the color material (Fig.2, item 105 and paragraph 35). 
. 
9. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada’757 (US 2009/0237757), Ito’054 (JP 2004-220054), Umezawa’135 (US 2006/0072135) and further in view of Takata’876 (US 2018/0088876).
     With respect to claim 4, which further limits claim 1, the combination of Sawada’757, Ito’054 and Umezawa’135 does not teach a communication unit that communicates with a server, wherein the color material information is stored in the server in association with a color material cartridge that can be attached/detached with respect to the image forming apparatus and that is for storing the color material. 
     Takata’876 teaches a communication unit (Fig.4, item 10) that communicates with a server (Fig.1, item 500), wherein the color material information is stored in the server in association with a color material cartridge that can be attached/detached with respect to the image forming apparatus and that is for storing the color material (paragraphs 88 and 112).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sawada’757, Ito’054 and Umezawa’135 according to the teaching of Takata’876 to . 
10. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada’757 (US 2009/0237757), Ito’054 (JP 2004-220054), Umezawa’135 (US 2006/0072135) and further in view of Niina’998 (US 2018/0059998). 
     With respect to claim 5, which further limits claim 1, the combination of Sawada’757, Ito’054 and Umezawa’135 does not teach wherein the color material information further comprises information related to a temporal change of a color of the color material, and when a usage amount of the color material cartridge has reached a predetermined amount, the generation unit generates the color conversion parameter based on the information related to a temporal change of a color of the color material. 
     Niina’998 teaches wherein the color material information further comprises information related to a temporal change of a color of the color material, and when a usage amount of the color material cartridge has reached a predetermined amount, the generation unit generates the color conversion parameter based on the information related to a temporal change of a color of the color material [the color correction is being performed to adjust a color change caused by a temporal change in the image forming unit (paragraph 51). As a result, a color conversion parameter based on the information related to a temporal change of a color of the color material is considered being generated in order to perform the color correction.].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sawada’757, Ito’054 and Umezawa’135 according to the teaching of Niina’998 to . 
11. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada’757 (US 2009/0237757) and further in view of Umezawa’135 (US 2006/0072135). 
     With respect to claim 7, Sawada’757 teaches a color material cartridge (Fig.3, item 40) that can be attached/detached with respect to an image forming apparatus (Fig.1, item 2) operable to perform image formation based on a color signal resulting from conversion from an input image signal (Fig.13), a determination unit configured to determine whether the color material information in a newly exchanged cartridge is chanced from color material information of a previously used cartridge [as shown in Fig.7, at the beginning of the image printing processing, the installed ink cartridge is being detected in the step S101, the type of paper used in printing is being detected the step S102 and the LUT is being determined if it has been recorded in the table database according to the detected ink cartridge and the detected type of paper (paragraph 78) and as shown in Fig.10, a new LUT is being generated and stored into the table databased when the LUT is being determined that it has not been recorded in the table database according to the detected ink cartridge and the detected type of paper (paragraph 79). Examiner views that all of the installed ink cartridges including the new installed ink cartridges are being detected in step S102 in Fig.7. Therefore, a determination unit is disclosed configured to determine whether the ink cartridge (the color material information) in a newly exchanged cartridge is chanced from color material information of a previously used cartridge so that the multifunction device is ] the cartridge comprising: 
     a storage unit (Fig.3, item 401) configured to store color material (paragraph 63) ; and 
     a storage unit (Fig.3, item 401) configured to store color material information related to a color of the color material (paragraph 63), and 
     wherein the color material information is not used for generating the color conversion parameter by the image forming apparatus in a case where the color material information in a newly exchanged cartridge is not changed from color material information of a previously used cartridge [when a LUT associated with the detected ink (the previous ink) and the detected paper is being recorded, a new LUT would not be generated (Fig.7, step S101-S103 and S105).], and 
     the color material information is used for generating the color conversion parameter by the image forming apparatus in a case where the color material information in the newly exchanged cartridge is changed from color material information of a previously used cartridge [when a LUT associated with the detected ink and the detected paper is not being recorded, a new LUT would be generated (Fig.7, step S101- S105).]. 
     wherein the generation unit, in a case where the determination unit determines that the color material information in the newly exchanged cartridge is not changed from color material information of a previously used cartridge, does not generate the color conversion parameter [as shown in Fig.7, at the beginning of the image printing processing, the installed ink cartridge is being detected in the step S101, the type of 

     Umezawa’135 teaches wherein the color conversion parameter includes one or more CMYK values that correspond to each of three-dimensional grid points that are determined by respective RGB color component values (paragraph 60). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawada’757 according to the teaching of Umezawa’135 to generate the 3D LUT for converting the image data from RGB color space to CMYK color for printing because this will allow the image data to be printed more effectively. 
12. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada’757 (US 2009/0237757) and further in view of Umezawa’135 (US 2006/0072135). 
     With respect to claim 8, which further limits claim 7, the combination of Sawada’757 and Umezawa’135 does not teach the storage unit further stores a program to be executed by the image forming apparatus in order to generate the color conversion parameter based on the color material information. 
Since Sawada’757 teaches that when a LUT associated with the detected ink (the previous ink) and the detected paper not being recorded, a new LUT would be generated (Fig.7, step S101-S103 and S105), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a program stored in a memory is needed to generate the correction color conversion LUT. 
. 
13. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada’757 (US 2009/0237757), Umezawa’135 (US 2006/0072135) and further in view of Niina’998 (US 2018/0059998). 
     With respect to claim 9, which further limits claim 7, the combination of Sawada’757 and Umezawa’135 does not teach wherein the color material information further comprises information related to a temporal change of a color of the color material, and the information related to the temporal change is information that is to be used in order to generate the color conversion parameter by the image forming apparatus when a usage amount of the color material cartridge reaches a predetermined amount.
Niina’998 teaches wherein the color material information further comprises information related to a temporal change of a color of the color material, and the information related to the temporal change is information that is to be used in order to generate the color conversion parameter by the image forming apparatus when a usage amount of the color material cartridge reaches a predetermined amount [the color correction is being performed to adjust a color change caused by a temporal change in the image forming unit (paragraph 51). As a result, a color conversion parameter based on the information 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sawada’757 and Umezawa’135 according to the teaching of Niina’998 to perform the color correction to adjust a color change caused by a temporal change in the image forming unit because this will enhance the printout quality.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674